 1
                            UNITED STATES DISTRICT COURT
 2
                         SOUTHERN DISTRICT OF CALIFORNIA
 3
 4    UNITED STATES OF AMERICA              )   Case No. 18-CR-5384-WQH
                                            )
 5                      Plaintiff,          )   JUDGMENT AND ORDER OF
                                            )   DISMISSAL OF INDICTMENT
 6          v.                              )
                                            )
 7                                          )
      JOSE APOLINAR GONZALEZ,               )
 8                                          )
                                            )
 9                        Defendant.        )
                                            )
10
11         Upon motion of the UNITED STATES OF AMERICA (ECF No. 44) and good
12   cause appearing,
13         IT IS HEREBY ORDERED that the Information in the above-entitled case be
14   dismissed without prejudice.
15         IT IS SO ORDERED.
16   Dated: January 30, 2020
17
18
19
20
21
22
23
24
25
26
27
28
